Citation Nr: 0517148	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  00-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of a cerebrovascular accident, claimed to 
be the result of a January 1998 right common artery to 
internal carotid artery bypass performed a VA medical 
facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board previously remanded this case back to the RO in 
September 2001 and June 2003.  In an April 2004 decision, the 
Board denied the veteran's claim.  The veteran appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court), and, in January 2005, the Court granted a 
joint motion for remand of the veteran and the Secretary of 
Veterans Appeals (Secretary).  This case has since been 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the January 2005 joint motion for remand, the veteran and 
the Secretary cited two deficiencies in VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5103A (West 2002) as grounds for 
vacating and remanding the Board's April 2004 decision.

First, the veteran and the Secretary indicated that VA had a 
duty to obtain any available records pertaining to the 
veteran's prior medical treatment for conditions such as 
coronary artery diseases, peripheral vascular disease, 
atypical angina, carotid artery stenosis, a transient 
ischemic attack, and a cardiovascular accident.  The veteran 
has since submitted additional VA treatment records, but 
these records date from the period subsequent to his VA 
hospitalization in the first three months in 1998.  
Accordingly, further evidentiary development is needed in 
this matter.

Second, the veteran and the Secretary opined that the June 
2002 VA examination report and September 2003 VA medical 
opinion, upon which the Board largely based its April 2004 
denial, "were confusing and internally inconsistent."  
Accordingly, the Board was noted to have an obligation to 
obtain a medical opinion containing sufficient information 
from which VA could determine whether the veteran's claimed 
disorder was proximately caused by either: (1) VA surgical 
treatment that was careless, negligent, indicative of a lack 
of proper skill, or erroneous in judgment; or (2) an event 
not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 
2002).  The veteran and the Secretary also called into 
question whether the veteran had given informed consent for 
surgery and requested a different VA "reviewer" to offer 
this new opinion.

In terms of both obtaining additional medical evidence and 
securing a further VA medical opinion as to the veteran's 
claim, the Board observes that RO evidentiary development is 
needed prior to a final Board determination on the claim.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The veteran should 
specifically be requested to provide 
information (e.g., names, dates, and 
addresses of treatment providers) and, as 
appropriate, signed release forms for 
records of treatment for cardiovascular 
and cerebrovascular symptomatology prior 
to his January 1998 hospitalization.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  If the veteran provides information 
and, as needed, signed release forms 
about relevant medical treatment, the 
noted treatment providers should be 
contacted and requested to submit records 
of treatment of the veteran.  All records 
obtained by the RO must be added to the 
claims file.  If the search for such 
records has negative results, 
documentation to that effect must be 
added to the claims file.

3.  Pursuant to the Court order noted 
above, the veteran should be afforded a 
VA examination by an appropriate 
clinician, other than the physician who 
performed the June 2002 VA examination 
and provided the September 2003 addendum 
to that examination, to determine the 
nature and etiology of the veteran's 1998 
cerebrovascular accident.  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  Based 
on the examination findings and the 
claims file review, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's 
cerebrovascular accident was proximately 
caused by either: (1) VA surgical 
treatment that was careless, negligent, 
indicative of a lack of proper skill, or 
erroneous in judgment; or (2) an event 
not reasonably foreseeable.  

The examiner should provide a rationale, 
preferably with citation to the clinical 
record, for any opinion proffered in a 
typewritten report.

Pursuant to the court order noted above, 
the clinician is also requested to review 
the relevant documents in the claims file 
and indicate whether VA received the 
veteran's informed consent prior to the 
1998 surgery.  

4.  Then, after ensuring that all 
requested development has been completed 
in accordance with the instructions noted 
above, the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 2002) for residuals of a 
cerebrovascular accident, claimed to be 
the result of a January 1998 right common 
artery to internal carotid artery bypass 
performed a VA medical facility, should 
be readjudicated.  If the determination 
of this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


